Citation Nr: 1638097	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-42 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to October 26, 2010, for the grant of service connection for coronary artery disease (CAD).
 
2.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The November 2008 decision denied claims for service connection for prostate and skin disorders and hypertension, after which the Veteran submitted a timely notice of disagreement.  In October 2009, the RO granted service connection for hypertension and onychomycosis and eczema, representing a full grant of the hypertension and skin claims.  The Veteran then perfected his appeal of the prostate disorder claim. 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, to include CAD, to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure. 75 Fed. Reg. 53,202 (Aug. 31, 2010); see 38 C.F.R. § 3.816 (2015); Nehmer v. Veterans Administration of the Gov't of the United States, 284 F. 3d 1158 (9th Cir. 2002).  In September 2011, the RO reconsidered the previously denied claim for service connection for a heart disorder and granted service connection for CAD, effective October 26, 2010, evaluated as 10 percent disabling from October 26, 2010 and as 100 percent disabling from August 4, 2011.  The Veteran perfected an appeal as to the effective date assigned for service connection and the initial rating in excess of 10 percent prior to August 4, 2011, CAD.

In November 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In January 2013, the Board issued a decision awarding a 100 percent rating for CAD effective October 26, 2010, and remanding the matters of whether an effective date prior to October 26, 2010, was warranted for the establishment of service connection for CAD, and whether service connection is warranted for a prostate disorder.  These issues were returned to the Board for adjudication.

In April 2016, the Board sought the opinion of a medical expert through the Veterans Health Administration.  38 C.F.R. § 20.901(a) (2015).  The opinion was received in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in order to obtain potentially relevant VA treatment records identified by the Veteran.  He has reported that he was admitted to the VA hospital in Muskogee, Oklahoma, "for a possible heart attack" in 1993 or 1994.  The Veteran's representative submitted a statement in September 2016 in which he argued that the Veteran's coronary artery disease (CAD) initially manifested at the time of that 1993 or 1994 treatment.  The Board's review of the claims file reveals a gap in the VA treatment records for the period between February 1990 and January 2003.  VA has a duty to obtain all VA treatment records, regardless or relevance.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir 2016).  In this case, the records would be relevant to the effective date issue and are potentially relevant to the prostate issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran for the period from February 1990 and January 2003; to include any records of the Veteran's VA hospitalization in Muskogee, Oklahoma, for a potential heart attack.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain they do not exist or further efforts would be futile.  If records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them and of the further actions that will be taken.

2.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




